Citation Nr: 0331380	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spondylolysis at 
L5-S1.

2.  Entitlement to service connection for degenerative joint 
disease (claimed as bilateral leg condition).

3.  Entitlement to service connection for disability of the 
feet, toes and in-steps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 3, 1978 to April 
13, 1978.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 2001 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND
The veteran entered service absent a notation of disability 
on his entrance examination, and is presumed to have entered 
service in sound condition.  38 U.S.C.A. § 1111 (West 2002); 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also 
38 U.S.C.A. § 1137 (West 2002) (wartime presumption of sound 
condition applies to a veteran with peacetime service after 
December 31, 1946).  During his brief period of service, he 
was diagnosed by a Medical Board with congenital 
spondylolysis at L5-S1 which pre-existed service.  The 
Medical Board report also establishes that the veteran's pre-
existing spondylolysis at L5-S1 first became symptomatic 
during service.  Many years after service, the veteran has 
been given diagnoses of Grade I L5-S1 spondylolithesis and 
degenerative disc disease of the lumbar spine.  

In this case, VA holds the burden of proving by clear and 
unmistakable evidence that both (1) the veteran's disease or 
injury pre-existed service and (2) that such disease or 
injury was not aggravated by service.  VAOGCPREC 3-2003 (July 
16, 2003).  The Medical Board report indicates that the 
veteran's spondylolysis at L5-S1 is a congenital defect 
which, for VA purposes, is not considered a disease or injury 
subject to service connection.  See 38 C.F.R. § 3.303(c) 
(2003).  However, service connection is not precluded for an 
injury superimposed on a congenital defect.  VAOGCPREC 67-90 
(July 18, 1990).

In the Board's opinion, VA medical opinion in this case is 
required as there is insufficient medical evidence of record 
to assess whether the symptomatic manifestations of the 
veteran's spondylolysis at L5-S1 represented aggravation by 
injury or a natural progression of the disorder.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  On remand, the veteran must be 
provided notice which complies with the provisions of 
38 U.S.C.A. § 5103.  This notice should emphasize to the 
veteran that evidence necessary to substantiate his claims 
includes all medical evidence, such as clinic records, 
employment examinations, etc., regarding his claimed 
disabilities since his separation from service.  This notice 
should inform the veteran that he has a full year to respond 
to his initial section 5103 notice.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  On remand, the RO must also associate with 
the claims folder all documents relative to the veteran's 
award of disability benefits from the Social Security 
Administration (SSA).  Quartuccio v. Prinicipi, 16 Vet. App. 
183, 187 (2002) (VA must attempt to obtain SSA records as the 
possibility that such records could contain relevant 
evidence, including medical opinions as to the etiology of a 
disease or injury, cannot be foreclosed absent a review of 
those records).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran notice 
which satisfies the provisions of 38 U.S.C.A. 
§ 5103.  This notice should emphasize to the 
veteran that evidence necessary to 
substantiate his claims includes all medical 
evidence, such as clinic records, employment 
examinations, etc., regarding his claimed 
disabilities since his separation from 
service.  This notice should also inform him 
that he has a full year to respond to his 
section 5103 notice.  The RO must also review 
the claims file and ensure that any 
notification and development action required 
by 38 U.S.C.A. § 5103A (West 2002) are fully 
complied with and satisfied.

2.  The RO should associate with the claims 
folder all medical and legal documents 
pertaining to the veteran's award of 
disability benefits from SSA.

3.  The RO should obtain the veteran's clinic 
records from the Fayetteville, VA Medical 
Center (VAMC) since April 2000.

4.  Upon completion of the above, the veteran 
should be afforded VA examination by an 
orthopedic specialist for the purpose of 
determining the nature and etiology of his 
current lumbar spine disability.  The 
examiner should review the contents of the 
claims file, and obtain relevant history from 
the veteran.  Following the examination, the 
examiner should express opinion on the 
following questions: 

(a) What is the diagnosis, or 
diagnoses, of current lumbar spine 
disorder(s);
(b) Which of the diagnoses (if any) 
represents an acquired low back 
disorder and which (if any) 
represents a 
congenital/developmental low back 
disorder;
(c) Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any acquired lumbar spine 
disability is the result of injury 
during active service or, 
alternatively had its onset in 
service; and 
(d) If a congenital/developmental 
low back disorder is present, did 
such disorder (1) clearly and 
unmistakably pre-exist service and 
(2) is it clear and unmistakable 
that such disability did not undergo 
a permanent increase in severity in 
service that was beyond the natural 
progress of the disorder?  

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a 
copy of this remand should be made available 
to the examiner.

5.  Thereafter, the RO should readjudicate 
the claims for service connection for 
spondylolysis at L5-S1, degenerative joint 
disease (claimed as bilateral leg condition), 
and disability of the feet, toes and in-
steps.  If any claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




